hey
ee

et
ro

%
\

Ai) 2458 (Rev. 12/08/2015) Judgment in a Criminal Petty Case (Modified) __ Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

 

 

Vy. (For Offenses Committed On or After November 1, 1987)
Oscar Campohermoso-Martinez Case Number: 3:20-mj-20277
Robert C Schein (treme ee eect
Defendant's Attorney 1 heen th
REGISTRATION NO. 94151298 _
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint Clean Je mieten coca
[1 was found guilty to count(s) EGUTHERN INSTA OF Gen FORNA
after a plea of not guilty. :
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ' Nature of Offense | Count Number(s)
8:1325. ILLEGAL ENTRY (Misdemeanor) . 1
-. (© The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
' imprisoned for a term of: . —~
\/ }O

Li TIME SERVED PY days

 

Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case ©

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020

 

_ Date of Imposition of Sentence

et
v NF ™ :
Received SoS) _
DUSM om 7 HONORABLE BARRY M. KURREN
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a. - | | 3:20-mnj-20277

 

 
